Citation Nr: 1017178	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-38 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Wolff-Parkinson-White syndrome (WPW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issues of entitlement to higher evaluations for a 
service-connected back disability, right great toe 
disability, kidney stones, and bilateral knee disabilities 
have been raised by the record but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	In its August 1995 rating decision, the RO denied the 
Veteran's claim because it considered WPW a congenital or 
developmental defect that was unrelated to military 
service and not subject to service connection.  The 
Veteran did not appeal the decision, and it became final.

2.	Evidence received subsequent to the August 1995 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.	The August 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  
2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for WPW is not 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran a VCAA notice letter in July 2006 
describing what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
July 2006 notice letter also addressed the elements of degree 
of disability and effective date.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the RO explained in the July 2006 VCAA 
notice letter that the Veteran's claim was previously denied, 
he was notified of the decision, and that the decision had 
become final.  The RO also explained that VA needed new and 
material evidence in order to reopen the Veteran's claim.  
The RO defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The RO 
further explained that the Veteran's claim was previously 
denied because it considered WPW a congenital or 
developmental defect that is unrelated to military service 
and not subject to service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claim are associated with the claims folder to the extent 
possible.  The record also includes the Veteran's Social 
Security Administration (SSA) records.  Although VA is not 
required to provide a compensation and pension examination or 
medical opinion in a claim to reopen a previously denied 
claim unless and until new and material evidence has been 
presented, the Veteran was provided a medical opinion in 
October 2007.  To that end, when VA undertakes to obtain a VA 
opinion, it must ensure that the opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it was predicated on a full reading of the 
medical records in the Veteran's claims file.  The examiner 
reviewed the Veteran's subjective complaints about his 
disability and the objective findings needed to determine its 
etiology and onset.  
      
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for WPW.  He filed his original claim in 
November 1994, which was denied by an August 1995 rating 
decision that became final.  In that decision, the RO denied 
the Veteran's claim because it considered WPW a congenital or 
developmental defect that was unrelated to military service 
and not subject to service connection.  The Veteran did not 
appeal that decision to the Board, but he asked to reopen 
this claim in June 2006.  The RO denied the claim in December 
2006 because the Veteran had not submitted new and material 
evidence.  The Veteran filed a notice of disagreement before 
a November 2007 statement of the case affirmed the denial 
because the RO found WPW is not an acquired condition but is 
instead a condition that preexisted service and was not 
aggravated beyond its normal progression during service.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
WPW.  This claim is based upon the same factual basis as the 
Veteran's previous claim, which was denied by the August 1995 
rating decision that became final.  As such, it is 
appropriate for the Board to consider the claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its August 1995 rating decision, 
denied service connection for WPW because it considered it a 
congenital or developmental defect that was unrelated to 
military service and not subject to service connection.  The 
Veteran received notification of the denial of his claim and 
was advised regarding his appellate rights in September 1995.  
In November 1995, the RO affirmed the denial with a statement 
of the case and notified the Veteran again of his appellate 
rights.  However, he did not appeal the decision to the 
Board, and the decision became final.  The evidence of record 
at the time of the November 1995 statement of the case 
included the Veteran's service treatment records, a January 
1995 compensation and pension examination, and the Veteran's 
statement in his October 1995 notice of disagreement.  Since 
the November 1995 statement of the case, the Veteran 
identified and the RO obtained medical records from the 
Veteran's private physicians, research related to WPW, a 
letter from the Veteran's friend, an October 2007 medical 
opinion, and the Veteran's SSA records.  Additionally, the 
Veteran has made several statements on his own behalf, 
including his Travel Board testimony.  

In order for the Veteran to substantiate his claim, he needed 
to provide evidence that his disorder was not a congenital 
disorder or defect that preexisted service, was aggravated 
beyond its normal progression during service, or that some 
incident in service spurred his symptomatology.  However, 
after reviewing the evidence received since August 1995, the 
Board finds that none of it qualifies as new and material 
evidence sufficient to reopen the claim because none of the 
evidence shows that the Veteran's WPW is not congenital, was 
aggravated beyond its normal progression during service, or 
was caused by a specific event in service.  To be sure, while 
the Veteran has identified copious medical records detailing 
the treatment of his WPW, the only competent medical opinion 
of record stated that the Veteran's WPW was not aggravated 
beyond its normal progression during service.  In fact, the 
crux of the Veteran's claim is that he had no symptoms of WPW 
before he was diagnosed in service around 1980 and has not 
argued that his disorder was aggravated beyond its normal 
progression during service.  In so finding, the Board 
observes that while the evidence indicates that the Veteran 
was diagnosed with WPW in service, this evidence was part of 
the record when his claim was originally denied by the RO in 
1995.  Therefore, it cannot be considered new.  Furthermore, 
the Veteran has not submitted any new evidence that could 
reasonably substantiate his claim.

On the contrary, the record contains evidence that 
demonstrates WPW is a congenital defect that preexisted 
service.  According to the Cleveland Clinic, WPW is a 
condition characterized by a fast heart rate originating 
above the ventricles.  Wolff-Parkinson-White Syndrome (WPW), 
http://www.clevelandclinic.org/heartcenter/pub/guide/disease/
electric/wpw.htm (last visited May 5, 2010).  Furthermore, 
people with WPW have an extra connection in the heart, called 
an accessory pathway, that allows electrical signals to 
travel around the heart very quickly, in a circular pattern, 
causing the heart to beat unusually fast.  Id.  The extra 
connection causes the heart muscle to conduct impulses faster 
than normal and in both directions, leading to tachycardia, 
atrial fibrillation, and/or ventricular preexcitation 
arrhythmia.  Id.  The Veteran's private doctor, Dr. B.P, 
wrote in February 2007 that the highest incidence of WPW 
occurs between the ages of 30 and 40 and that it is more 
likely that the Veteran's case was not inherited as his 
symptoms began long after childhood.  Nevertheless, the 
Cleveland Clinic states that some people with WPW, whether 
randomly or inherited, may not have any symptoms at all.  Id.  
Also, the highest occurrence may be between 30 and 40 years 
old, but most people experience their symptoms between the 
ages of 11 and 50 years old.  Id.  Finally, in line with this 
research, the October 2007 VA medical opinion stated that the 
Veteran's symptoms began at the expected age of onset and 
that accessory pathways are not acquired.  Thus, the Board 
finds that WPW is in fact a congential disorder as it is 
caused by an accessory pathway in the heart, and, while it 
may not manifest until later in a person's life, it does not 
develop during a person's lifetime.  

Lastly, the Board notes that in the aforementioned February 
2007 letter, Dr. B.P. stated that the Veteran was diagnosed 
with WPW in 1980 and did not report having any symptoms of 
this prior to joining the military.  While the Board 
acknowledges that the Veteran was first diagnosed with WPW in 
service, Dr. B.P. did not assert that WPW is not a congenital 
disorder or that it was aggravated beyond its normal 
progression during service.  He merely stated that it first 
manifested in service but did not address the congenital 
defect that is the root of the disorder or its normal 
progression.  Thus, the Board finds that Dr. B.P.'s letter is 
neither new nor material to the Veteran's claim. 

Therefore, the Board finds that the factual and legal status 
of the claim is essentially the same as it was in 1995.  
There is a complete lack of medical evidence to indicate that 
the Veteran's WPW is not a preexisting and congenital 
condition, was aggravated beyond its normal progression 
during service, or was caused by any incident of service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  The uncontroverted 
evidence shows that the Veteran was diagnosed with WPW during 
service, but there was no medical evidence in 1995 indicating 
that the Veteran's disorder did not preexist service, was 
aggravated beyond its normal progression during service, 
and/or was caused by a specific incident in service.  There 
remains a lack of such evidence today.  Accordingly, the 
Board finds that the evidence received subsequent to 1995 is 
not new and material and does not serve to reopen the claim 
for service connection for WPW.  


ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for Wolfe-
Parkinson-White Syndrome is not reopened.  The appeal is 
denied.




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


